DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/22 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims (see 112(a) rejection below).  Therefore, “wherein the data drive chip has only one output enable circuit, which is electrically connected only to (or between) …” (claims 12-14); “wherein one output enable circuit is electrically connected only to (or between) …” and “another output enable circuit is electrically connected only between …” (claims 15-17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Applicant’s arguments regarding the previous objection to the drawings in the Remarks filed 4/8/22 are moot in view of the new objection to the drawings above.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 (and similarly claims 13 and 14) recites “wherein the data drive chip has only one output enable circuit, which is electrically connected only to …”.  Examiner finds no support for this limitation in Applicant’s specification as originally filed.  Examiner is interpreting the limitation “electrically connected” under the broadest reasonable interpretation of the term.  For example, two circuit elements need not be electrically connected directly to be considered “electrically connected”.  This interpretation is reinforced by ¶ 27 of Applicant’s specification as filed.  Thus, Examiner finds no support for circuit elements that are “electrically connected only” to or between certain elements as recited in claims 12-14.  For example, fig. 2 of Applicant’s drawings show elements 121, 122, 123, and 124 as electrically connected together.  Thus, any element electrically connected to any of these elements is therefore electrically connected to (or between) some or all of these elements (under the broadest reasonable interpretation of “electrically connected”).  Claims 12-14 therefore contain new matter.
Similarly, claim 15 (and similarly claims 16 and 17) recites “wherein one output enable circuit is electrically connected only to (or between) …” and “another output enable circuit is electrically connected only between …”.  Examiner finds no support for this limitation in Applicant’s specification as originally filed.  As discussed above, under the broadest reasonable interpretation of “electrically connected”, these limitations are not supported by the specification as filed, and thus claims 15-17 contain new matter.

	Applicant’s arguments regarding the previous 112(a) rejection of claims 12-17 in the Remarks filed 4/8/22 are moot in view of the new 112(a) rejection above.

	In light of the amendment filed 4/8/22, the rejection of claims 16 and 17 under 35 U.S.C. 112(b) is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0197945) in view of Ko et al. (US 2011/0199397) and Lee (US 2007/0109450).

	Regarding claim 1, Kim discloses a driving method of a display panel, comprising: performing initial configurations (figs. 1-3, see ¶ 51-56, initialization corresponds to period PA; resetting of the timing controller at power on is disclosed);
	detecting, by the timing control chip, whether the initial configurations are completely finished or not, and correspondingly generating different control signals depending on whether the initial configurations are completely finished or not (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA),
	wherein the control signals are configured to enable or disenable output of a data drive chip (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44);
	and receiving, by an output enable circuit, a control signal, and enabling or disenabling the output of the data drive chip depending on a level of the control signal, so as to control picture display of the display panel (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).
	Kim fails to explicitly disclose powering on the display panel, and simultaneously turning on a backlight module of the display panel; reading, by a timing control chip, an initial code, and performing initial configurations based on the initial code.
	
	Ko teaches reading, by a timing control chip, an initial code, and performing initial configurations based on the initial code (abstract, fig. 1, figs. 8-9, ¶ 49-54, e.g., switching control unit receives reset signal RST if power is provided or interrupted; see also fig. 14, ¶ 78, timing controller includes switching control unit).
	Kim and Ko are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the code reading of Ko since such a modification provides for checking whether power is provided or interrupted (Ko, ¶ 49) and prevents an unintended image from being abnormally displayed when power is provided to the LCD apparatus (Ko, ¶ 31).

	Lee teaches powering on the display panel, and simultaneously turning on a backlight module of the display panel (¶ 7-8, ¶ 33, sub-controller initializes “panel power supply” and “backlight … turn-on” in parallel with the main controller initializing other components; see also ¶ 45).
	Kim in view of Ko and Lee are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim in view of Ko with the initialization of Lee since such a modification improves the convenience of a user by shortening an initialization time (Lee, ¶ 45).

	Regarding claim 2, Kim discloses wherein the step of detecting, by the timing control chip, whether the initial configurations based on the initial code are completely finished or not, and correspondingly generating different control signals depending on whether the initial configurations based on the initial code are completely finished or not comprises: in response to detecting that the timing control chip is in a code reading and configuration process, controlling to output, by the timing control chip, a low-level enable signal to be taken as the control signal (figs. 1-3, ¶ 51-56, enable signals low during time period PA).

	Regarding claim 3, Ko further teaches wherein the step of receiving, by an output enable circuit, an enable signal, and enabling or disabling output of the data drive chip depending on a level of the enable signal, so as to control picture display of the display panel comprises: controlling to disconnect an output port of the data drive chip when the enable signal received by the output enable circuit is at a low level (figs. 1-3, figs. 5-7, see ¶ 30-34, ¶ 38-48, switching unit blocks connection between output buffer and output pads during power-on).

	Regarding claim 4, Kim discloses wherein the step of detecting, by the timing control chip, whether the initial configurations based on the initial code are completely finished or not, and correspondingly generating different control signals depending on whether the initial configurations based on the initial code are completely finished or not comprises: in response to detecting that the timing control chip has finished all code configurations, outputting, by the timing control chip, a high-level enable signal to be taken as the control signal (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA).

	Regarding claim 5, Kim discloses wherein the step of receiving, by an output enable circuit, an enable signal, and enabling or disenabling output of the data drive chip depending on a level of the enable signal, so as to control picture display of the display panel comprises: controlling to restore the output port of the data drive chip when the enable signal received by the output enable circuit is at a high level (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).

	Regarding claim 6, Kim discloses wherein the timing control chip comprises a control circuit; the control circuit detects whether the initial configurations based on the initial code of the timing control chip is completely finished or not, and outputs the control signal to the data drive chip (figs. 1-3, timing controller 30, see ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA);
	the data drive chip comprises the output enable circuit; the output enable circuit receives the control signal, and enables or disenables data output of the data drive chip depending on a level of the control signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44; see also ¶ 45-47, figs. 5-6).
	Ko further teaches controlling voltages at two ends of a liquid crystal panel, thereby controlling the display of the display panel (figs. 13-14, ¶ 72-78).

	Regarding claim 7, Lee further teaches wherein the step of reading, by a timing control chip, an initial code, and performing initial configurations based on the initial code comprises: keeping the backlight module turned on while the timing control chip is reading the initial code (¶ 7-8, ¶ 33, sub-controller initializes “panel power supply” and “backlight … turn-on” in parallel with the main controller initializing other components; see also ¶ 45).

	Regarding claim 8, Kim discloses a driving method of a display panel, comprising: performing initial configurations (figs. 1-3, see ¶ 51-56, initialization corresponds to period PA; resetting of the timing controller at power on is disclosed);
	in response to detecting that the timing control chip is in a code reading and configuration process, controlling to output, by the timing control chip, a low-level enable signal (figs. 1-3, ¶ 51-56, enable signals low during time period PA);
	and in response to detecting that the timing control chip has finished all of the initial configurations, outputting, by the timing control chip, a high-level enable signal (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA);
	converting the drive data into an analog voltage via a Digital-to-Analog Converter (DAC), and then performing power amplification via a power amplification circuit (figs. 1-3, ¶ 24-28, ¶ 35-47, DAC and output buffer AMPs disclosed);
	and in response to receiving the high-level enable signal, restoring, by the output enable circuit, the data output of the power amplification circuit so as to control the display panel to perform picture display according to the drive data of the data drive chip (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).
	Kim fails to explicitly disclose powering on the display panel, and simultaneously turning on a backlight module of the display panel; reading, by a timing control chip, an initial code, and performing initial configurations based on the initial code; receiving drive data of the timing control chip; storing the drive data to a row data memory; in response to receiving the low-level enable signal, disconnecting, by the output enable circuit, data output of the power amplification circuit so as to control the display panel to display a black screen.
	
	Ko teaches reading, by a timing control chip, an initial code, and performing initial configurations based on the initial code (abstract, fig. 1, figs. 8-9, ¶ 49-54, e.g., switching control unit receives reset signal RST if power is provided or interrupted; see also fig. 14, ¶ 78, timing controller includes switching control unit);
	receiving drive data of the timing control chip; storing the drive data to a row data memory (figs. 1-2 and 5-6, see ¶ 30-33, timing controller provides DATA to source driver, DATA stored in data latch 220);
	in response to receiving the low-level enable signal, disconnecting, by the output enable circuit, data output of the power amplification circuit so as to control the display panel to display a black screen (figs. 1-3, figs. 5-7, see ¶ 30-34, ¶ 38-48, switching unit blocks connection between output buffer and output pads during power-on).
	Kim and Ko are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the code reading of Ko since such a modification provides for checking whether power is provided or interrupted (Ko, ¶ 49) and prevents an unintended image from being abnormally displayed when power is provided to the LCD apparatus (Ko, ¶ 31).

	Lee teaches powering on the display panel, and simultaneously turning on a backlight module of the display panel (¶ 7-8, ¶ 33, sub-controller initializes “panel power supply” and “backlight … turn-on” in parallel with the main controller initializing other components; see also ¶ 45).
	Kim in view of Ko and Lee are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim in view of Ko with the initialization of Lee since such a modification improves the convenience of a user by shortening an initialization time (Lee, ¶ 45).

	Regarding claim 9, Kim discloses a display panel, comprising: a timing control chip, configured to perform initial configurations, and simultaneously detect whether the initial configurations are completely finished or not, and correspondingly generate different control signals depending on whether the initial configurations are completely finished or not (figs. 1-3, see ¶ 51-56, initialization corresponds to period PA; resetting of the timing controller at power on is disclosed; enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA),
	wherein the control signals are configured to enable or disenable output of a data drive chip (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44);
	an output enable circuit, wherein the output enable circuit is configured to receive a control signal, and control data output of the data drive chip depending on a level of the control signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44);
	and the data drive chip, configured to control the liquid crystal panel according to control of the output enable circuit, thereby controlling picture display of the display panel (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).
	Kim fails to explicitly disclose a backlight module, disposed in the display panel, and operative to be turned on simultaneously when the display panel is powered on; a timing control chip, configured to read an initial code; and initial configurations based on the initial code; controlling voltages at two ends of a liquid crystal panel; wherein the backlight module is kept on while the timing control chip is reading the initial code.

	Ko teaches a timing control chip, configured to read an initial code; and initial configurations based on the initial code (abstract, fig. 1, figs. 8-9, ¶ 49-54, e.g., switching control unit receives reset signal RST if power is provided or interrupted; see also fig. 14, ¶ 78, timing controller includes switching control unit);
	and controlling voltages at two ends of a liquid crystal panel (figs. 13-14, ¶ 72-78).
	Kim and Ko are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the code reading of Ko since such a modification provides for checking whether power is provided or interrupted (Ko, ¶ 49) and prevents an unintended image from being abnormally displayed when power is provided to the LCD apparatus (Ko, ¶ 31).

	Lee teaches a backlight module, disposed in the display panel, and operative to be turned on simultaneously when the display panel is powered on; wherein the backlight module is kept on while the timing control chip is reading the initial code (¶ 7-8, ¶ 33, sub-controller initializes “panel power supply” and “backlight … turn-on” in parallel with the main controller initializing other components; see also ¶ 45).
	Kim in view of Ko and Lee are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim in view of Ko with the initialization of Lee since such a modification improves the convenience of a user by shortening an initialization time (Lee, ¶ 45).

	Regarding claim 10, Kim discloses wherein the timing control chip comprises: a control circuit, disposed in the timing control chip, and configured to detect whether the initial configurations based on the initial code of the timing control chip are finished or not, and correspondingly generate a high-level or low-level enable signal to be taken as the control signal (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA).

	Regarding claim 11, Kim discloses wherein the data drive chip comprises: a Digital-to-Analog Converter (DAC), configured to convert the drive data into an analog voltage; and a power amplification circuit, configured to amplify a power of the analog voltage to output to a data line (figs. 1-3, ¶ 24-28, ¶ 35-47, DAC and output buffer AMPs disclosed).
	Ko further teaches wherein the data drive chip comprises: a row data memory, configured to store drive data (figs. 1-2 and 5-6, see ¶ 30-33, timing controller provides DATA to source driver, DATA stored in data latch 220).

	Regarding claim 12, Kim discloses wherein the data drive chip has only one output enable circuit, which is electrically connected only to the power amplification circuit; and the output enable circuit is configured to receive the enable signal, and disconnect or restore data output of the power amplification circuit depending on a level of the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; e.g., circuit EN12; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 13, Kim discloses wherein the data drive chip has only one output enable circuit, which is electrically connected only between the DAC and the power amplification circuit; the output enable circuit is configured to receive the enable signal, and disconnect or restore data transmission between the DAC and the power amplification circuit depending on a level of the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; e.g., circuit EN11 and EN12; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 14, Kim discloses wherein the data drive chip has only one output enable circuit, which is electrically connected only between the row data memory and the DAC; the output enable circuit is configured to receive the enable signal, and disconnect or restore data transmission between the row data memory and the DAC depending on a level of the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; e.g., circuit EN11; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 15, Kim discloses wherein the data drive chip has two output enable circuits, wherein one output enable circuit is electrically connected only to the power amplification circuit, and another output enable circuit is electrically connected only between the DAC and the power amplification circuit; and wherein each output enable circuit is configured to receive the enable signal, and disconnect or restore data output of the power amplification circuit and the DAC depending on a level of the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; e.g., circuits EN11 and EN12; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 16, Kim discloses wherein the data drive chip has two output enable circuits, wherein one output enable circuit is electrically connected only to the power amplification circuit, and another output enable circuit is electrically connected only between the row data memory and the DAC; and wherein each output enable circuit is configured to receive the enable signal, and disconnect or restore data output of the power amplification circuit and the row data memory depending on a level of the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; e.g., circuits EN12 and EN11; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 17, Kim discloses wherein the data drive chip has two output enable circuits, wherein one output enable circuit is electrically connected only between the DAC and the power amplification circuit, and another output enable circuit is electrically connected only between the row data memory and the DAC; and wherein each output enable circuit is configured to receive the enable signal, and disconnect or restore data output of the DAC and the row data memory depending on a level of the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; e.g., circuits EN12 and EN11; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 18, Kim discloses wherein the data drive chip has been powered on prior to the completion of the initial configurations of the initial code by the timing control chip (figs. 3-4, power-on and power-off sequences disclosed, i.e., power may be turned on and off before being turned on again, see ¶ 50-65).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7-9 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sun et al. (US 2017/0206851)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626